
	
		II
		112th CONGRESS
		1st Session
		S. 1812
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act of 2004 to
		  promote the availability of affordable, clean-burning natural gas to North
		  American markets, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Natural Gas Pipeline
			 Improvement Act of 2011.
		2.FindingsCongress finds that—
			(1)North American
			 demand for natural gas is expected to increase dramatically over the course of
			 the next several decades, as described in section 114 of the Alaska Natural Gas
			 Pipeline Act of 2004 (15 U.S.C. 720l);
			(2)although North
			 American natural gas supplies are adequate to meet customer needs in calendar
			 years 2011 and 2012 and for the near future, the availability of Alaska gas as
			 an additional domestic source would further shield the United States from any
			 future reliance on overseas energy supplies in the years ahead;
			(3)2 military
			 installations in the Fairbanks North Star Borough, Alaska, Fort Wainwright and
			 Eielson Air Force Base—
				(A)are a central
			 component of the ability of the United States to project power over a vast area
			 of the Pacific region;
				(B)are home to
			 approximately 23,000 military members and families;
				(C)are located along
			 or relatively adjacent to any cost-effective Alaska natural gas pipeline
			 project corridor; and
				(D)would benefit
			 from access to affordable natural gas supplies drawn from the proposed Alaska
			 natural gas pipeline project, freeing up funding for pursuing mid-term and
			 long-term renewable energy goals;
				(4)the Fairbanks
			 North Star Borough—
				(A)suffers from a
			 thermal inversion that traps particulate emissions and other air pollutants;
			 and
				(B)has been declared
			 a nonattainment zone for failing to achieve reductions in particulate matter by
			 the Environmental Protection Agency;
				(5)the availability
			 of affordable clean-burning natural gas would significantly improve air quality
			 in the public health interest of Borough residents;
			(6)the most logical
			 route for an Alaska natural gas transportation project (as defined in section
			 102 of the Alaska Natural Gas Pipeline Act of 2004 (15 U.S.C. 720)) would
			 travel through Atigun Pass;
			(7)Atigun
			 Pass—
				(A)holds both the
			 James W. Dalton Highway and the trans-Alaska oil pipeline, both of which are
			 essential to the strategically important operation of North Slope oil fields;
			 and
				(B)is the
			 highest-altitude point on the Dalton Highway (with an elevation of 4,739 feet
			 or 1,422 meters) and is on the Continental Divide;
				(8)space constraints
			 and difficulties of Arctic construction in Atigun Pass restrict the available
			 right-of-way, allowing room for only 1 additional pipeline in the preferred
			 route through the Pass;
			(9)the public
			 interest would best be served by all proponents of a natural gas pipeline from
			 the Alaska North Slope agreeing on a single project that—
				(A)passes through
			 Atigun Pass, taking advantage of the preferred right-of-way and avoiding costly
			 duplication of design, permitting, and construction expenses that would fall on
			 consumers; and
				(B)serves Alaskans
			 and other North American consumers; and
				(10)a natural gas
			 pipeline with sufficient capacity to facilitate economic transportation of
			 natural gas as part of a Alaska natural gas transportation project (as defined
			 in section 102 of the Alaska Natural Gas Pipeline Act of 2004 (15 U.S.C. 720))
			 is in the national interest.
			3.Definition of
			 Alaska natural gas transportation projectSection 102 of the Alaska Natural Gas
			 Pipeline Act of 2004 (15 U.S.C. 720) is amended by striking paragraph (2) and
			 inserting the following:
			
				(2)Alaska natural
				gas transportation projectThe term Alaska Natural Gas
				Transportation Project means—
					(A)any natural gas
				pipeline system that carries Alaska natural gas to the border between Alaska
				and Canada (including related facilities subject to the jurisdiction of the
				Commission) that is authorized under—
						(i)the Alaska
				Natural Gas Transportation Act of 1976 (15 U.S.C. 719 et seq.); or
						(ii)section 103;
				and
						(B)any pipeline
				segment that the Commission finds could feasibly be incorporated into and serve
				as an integrated segment of the system described in subparagraph (A) (including
				the construction and operation of the segment), which shall be subject to this
				Act and the jurisdiction of the Commission under the Natural Gas Act (15 U.S.C.
				717 et seq.), regardless of whether the segment—
						(i)is proposed and
				constructed prior to the construction of the entire system described in
				subparagraph (A); or
						(ii)initially
				transports Alaska natural gas solely for delivery to consumers within the State
				of
				Alaska.
						.
		
